            Case 4:18-cv-00481-DCN Document 1 Filed 10/30/18 Page 1 of 5



BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
NICHOLAS J. WOYCHICK, IDAHO STATE BAR NO. 3912
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
Email: Nick.Woychick@usdoj.gov

Attorneys for Plaintiff
United States of America



                              UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                                   Case No.
                Plaintiff,
                                                   COMPLAINT
        v.

 LESLIE R. SWEERS IV aka JOHN L.
 SWEERS and JOHN SWEERS;
 REBECCA D. SWEERS, husband and wife;
 and LEWISTON STATE BANK,

                Defendants.


       COMES NOW the United States of America (“USA”) acting through the Farm Service

Agency (“FSA”) of the United States Department of Agriculture, and for its claim for relief

against the above-named Defendants alleges as follows:

       1.      This Court has jurisdiction of this civil action under 28 U.S.C. § 1345, as the

United States is Plaintiff. Venue is proper pursuant to 28 U.S.C. § 1391, as this action is to

foreclose a security agreement describing personal property located in the state of Idaho.

COMPLAINT - 1
              Case 4:18-cv-00481-DCN Document 1 Filed 10/30/18 Page 2 of 5



         2.      On or about April 28, 2014, Defendants Leslie R. Sweers IV aka John L. Sweers

and John Sweers and Rebecca D. Sweers, husband and wife, (“the Sweers”) executed and

delivered to the USA, through FSA, a promissory note in the principal amount of $35,000.00,

evidencing a loan made to them pursuant to Consolidated Farm and Rural Development Act

(7 U.S.C. §§ 1921, et seq.). Interest accrues on the principal amount of $35,000.00, and any

advances made pursuant to the terms of this note, at the rate of 2.0 percent per annum. A true

and correct copy of this note is attached as Exhibit A.

         3.      To secure the payment of the promissory note described in paragraph 2, the

Sweers executed a security agreement dated April 28, 2014, describing farm equipment now

owned or thereafter acquired, together with all replacements, substitutions, additions and

accessions thereto. A true and correct copy of the security agreement is attached as Exhibit B.

         4.      FSA perfected the security interest created by the security agreement described

above in paragraph 3 by filing a UCC Financing Statement on April 17, 2014, as Instrument No.

B 2014-1138348-4, in the Official Records of the Idaho Secretary of State. A true and correct

copy of this financing statement is attached as Exhibit C.

         5.      Through the execution of the above-described security agreement (Ex. B) and the

recording of the UCC Financing Statement (Ex. C), FSA acquired a perfected security interest in

the following-described farm equipment then owned by the Sweers and located in the state of

Idaho:

         1 Tractor, Landini Vision 105, S/N MMKLZ49120;
         1 Loader, Quicke Q40, S/N 7242470;
         1 Baler, 2003 New Holland BR 780, S/N 42647;
         1 Baler, 1973 New Holland Hayline 278, S/N 245663;




COMPLAINT - 2
            Case 4:18-cv-00481-DCN Document 1 Filed 10/30/18 Page 3 of 5



       1 Plow, John Deere, 4 bottom; and
       1 disk, John Deere, 12 foot.1

       6.      By virtue of the foregoing documents (Exs. A, B and C), Plaintiff also acquired a

perfected security interest in any and all of the Sweers’ after-acquired, replacement and/or

substitute farm equipment located in the state of Idaho.

       7.      The Sweers are delinquent in the payment of their indebtedness to FSA. The

promissory note and security agreement described herein are in default.

       8.      After taking all actions required under applicable regulations, on February 21,

2018, FSA did accelerate the maturity of the entire indebtedness owing under the terms of the

promissory note, and declared the same to be due.

       9.      Defendants Sweers owe FSA pursuant to the promissory note a total of

$26,635.24 principal and unpaid interest accrued through May 16, 2018, with additional interest

accruing thereafter at a daily rate of $1.4188.

       10.     The Defendant Lewiston State Bank may claim an interest in the farm equipment

listed above in paragraph 5 pursuant to a UCC Financing Statement, recorded on or about

March 26, 2015, as Instrument No. B 2015-1154114-8, in the Official Records of the Idaho

Secretary of State.

       11.     The Defendant Lewiston State Bank may also claim a perfected purchase money

security interest in a John Deere 4850 Tractor, S/N RWOP007295, by virtue of a UCC Financing

Statement, recorded on or about September 14, 2016, as Instrument No. B 2016-1181884-2, in

the Official Records of the Idaho Secretary of State. FSA concedes that Lewiston State Bank’s

purchase money security interest in this tractor is senior to any interest FSA may have under the


       1
          FSA believes that the Landini Tractor and Quicke Loader were subsequently scrapped
by the Speers and no longer exist. As a result, these two pieces of farm equipment are not
subject to this action.
COMPLAINT - 3
               Case 4:18-cv-00481-DCN Document 1 Filed 10/30/18 Page 4 of 5



security agreement (Ex. B) and UCC Financing Statement (Ex. C) referenced in paragraphs 3

and 4 above; FSA makes no claim to the John Deere tractor and does not seek to foreclose

Lewiston State Bank’s interest in and to said tractor.

          12.     With the exception of the John Deere 4850 Tractor, S/N RWOP007295, the

interests of all Defendants in the farm equipment listed above are inferior to the interests of FSA.

          WHEREFORE, the United States of America requests judgment against the Defendants

as follows:

          A.      Against Defendants Leslie R. Sweers IV, aka John L. Sweers and John Sweers,

and Rebecca D. Sweers, husband and wife, jointly and individually, and the community

composed of them, in the amount of $25,162.18 consisting of $25,142.90 principal and $19.28

interest accrued through October 29, 2018, with interest accruing on the unpaid principal at the

rate of $1.3777 per day from and after October 29, 2018, to the date of judgment; interest from

the date of judgment at the legal rate until paid in full, for costs of this suit; and other proper

relief.

          B.      That a decree of foreclosure be entered by this Court for the sale of the farm

equipment described more fully in paragraph 5 above; that the United States’ agent or its

designee be authorized to sell said equipment pursuant to said decree; that the United States or

any other party to this action may become a purchaser at the sale of said equipment; and that

after the sale of the subject farm equipment, the United States’ agent or its designee shall execute

and deliver to the purchaser(s) a bill of sale for the farm equipment sold.

          C.      That all persons including the Defendants, together with each and every person

claiming any right, title, claim, liens or encumbrances of any kind or character on or against said

personal property subsequent to the lien of the United States’ security agreement shall be


COMPLAINT - 4
             Case 4:18-cv-00481-DCN Document 1 Filed 10/30/18 Page 5 of 5



foreclosed of and from all rights and claims in and to said farm equipment from and after the

delivery of the bill of sale.

        D.      That this Court direct that the proceeds realized from the sale of the personal

property be applied as follows: first, in payment of the costs and expenses of this suit, and

second, in payment of the United States’ judgment.

        E.      Giving such other and further relief as the Court deems fit and proper.

        DATED this 30th day of October, 2018.


                                              BART M. DAVIS
                                              United States Attorney


                                              /s/ Nicholas J. Woychick
                                              Nicholas J. Woychick
                                              Assistant United States Attorney




COMPLAINT - 5
Case 4:18-cv-00481-DCN Document 1-1 Filed 10/30/18 Page 1 of 4




                         EXHIBIT A
Case 4:18-cv-00481-DCN Document 1-1 Filed 10/30/18 Page 2 of 4
Case 4:18-cv-00481-DCN Document 1-1 Filed 10/30/18 Page 3 of 4
Case 4:18-cv-00481-DCN Document 1-1 Filed 10/30/18 Page 4 of 4
Case 4:18-cv-00481-DCN Document 1-2 Filed 10/30/18 Page 1 of 8




                         EXHIBIT B
Case 4:18-cv-00481-DCN Document 1-2 Filed 10/30/18 Page 2 of 8
Case 4:18-cv-00481-DCN Document 1-2 Filed 10/30/18 Page 3 of 8
Case 4:18-cv-00481-DCN Document 1-2 Filed 10/30/18 Page 4 of 8
Case 4:18-cv-00481-DCN Document 1-2 Filed 10/30/18 Page 5 of 8
Case 4:18-cv-00481-DCN Document 1-2 Filed 10/30/18 Page 6 of 8
Case 4:18-cv-00481-DCN Document 1-2 Filed 10/30/18 Page 7 of 8
Case 4:18-cv-00481-DCN Document 1-2 Filed 10/30/18 Page 8 of 8
Case 4:18-cv-00481-DCN Document 1-3 Filed 10/30/18 Page 1 of 3




                         EXHIBIT C
Case 4:18-cv-00481-DCN Document 1-3 Filed 10/30/18 Page 2 of 3
Case 4:18-cv-00481-DCN Document 1-3 Filed 10/30/18 Page 3 of 3
Case 4:18-cv-00481-DCN Document 1-4 Filed 10/30/18 Page 1 of 1
                     Case 4:18-cv-00481-DCN Document 1-5 Filed 10/30/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
 Leslie R. Sweers IV aka John L. Sweers and John                     )
Sweers; Rebecca D. Sweers, husband and wife; and                     )
               Lewiston State Bank                                   )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Leslie R. Sweers IV
                                           35 River Road
                                           Grace, Idaho 83241




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 4:18-cv-00481-DCN Document 1-5 Filed 10/30/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 4:18-cv-00481-DCN Document 1-6 Filed 10/30/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
 Leslie R. Sweers IV aka John L. Sweers and John                     )
Sweers; Rebecca D. Sweers, husband and wife; and                     )
               Lewiston State Bank                                   )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Rebecca D. Sweers
                                           35 River Road
                                           Grace, Idaho 83241




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 4:18-cv-00481-DCN Document 1-6 Filed 10/30/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                     Case 4:18-cv-00481-DCN Document 1-7 Filed 10/30/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         DISTRICT
                                                    __________      OF of
                                                               District IDAHO
                                                                          __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
 Leslie R. Sweers IV aka John L. Sweers and John                      )
Sweers; Rebecca D. Sweers, husband and wife; and                      )
               Lewiston State Bank                                    )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Lewiston State Bank
                                           c/o People's Intermountain Bank (parent)
                                           Attention: Legal Department
                                           33 East Main Street
                                           American Fork, Utah 84033



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas J. Woychick
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           800 East Park Boulevard, Suite 600
                                           Boise, Idaho 83712


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 4:18-cv-00481-DCN Document 1-7 Filed 10/30/18 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
